DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 10-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (previously cited) in view of Mi et al. (previously cited), Shioya et al. (previously cited), Ji et al. (previously cited), Jonassen et al. (previously cited), Beck et al. (previously cited), and Harris et al. (previously cited) as evidenced by Hartung et al. (previously cited).
Anderson et al. teach a porous sponge for wound management that may be prepared via freeze drying (see abstract and paragraph 51). Their envisioned structures, exemplified as single or bilayered, are taught to be particularly useful for pharmaceutical delivery (see paragraph 38 and examples 1-2). An embodiment is provided where chitosan is the major component and is supplemented by glycerin (hydration promoter) at 3 wt% and sorbitol (particle aggregation inhibitor) at 7 wt% that are envisioned as plasticizers as well as hydroxypropylmethyl cellulose (particle adhesion inhibitor) at 1.5 wt% as a foaming agent to yield desirable fine pores (see paragraphs 48, 51, and 75; instant claims 1 and 17). An additional example is provided that discusses stratification of the sponge material into two regions (bilayered) of differing density during drying (see paragraph 94). The configuration of the included pharmaceutical (e.g. free, encapsulated, etc.) is not explicitly detailed.
Mi et al. teach the inclusion of antimicrobial particles within a porous, freeze dried bilayer chitosan wound dressing so as to provide antimicrobial activity (see abstract and page 439 second column second full paragraph). Here the antimicrobial particles are silver sulfadiazine that is dispersed in a single preparation of chitosan that converts into a bilayered structure due to their applied phase inversion process (see page 439 first column last paragraph and second column second full paragraph). After the phase inversion process, the structure is freeze dried (see page 439 second column first paragraph). The stratified chitosan provides a skin layer and a more porous lower layer where the antibacterial active is released faster from the porous layer than from the skin layer so as to exact immediate treatment from the highly porous layer as well as more extended treatment from the reservoir of active in the less dense layer (see page 443 second column and figure 11; instant claim 13). The bilayered structure is water permeable (see page 440 first column second full paragraph and page 441 first column first full paragraph and table I; instant claims 10-11).
Shioya et al. teach a bilayered biopolymer wound dressing that includes antimicrobial active agents in both layers (see abstract). The layers differ in density/pore size (see column 2 lines 6-22). The antimicrobial active agent is envisioned as sulfadiazine silver as well as gentamicin (chemotherapeutic agent; see Hartung et al. column 4 lines 20-25) (see column 5 lines 5-11).
 Beck et al. teach a wound dressing that delivers drugs to a wound site (see abstract). Here the inclusion of unencapsulated drug in combination with encapsulated drug is taught to be beneficial because the unencapsulated drug releases relatively quickly and the encapsulated drug releases in a delayed or prolonged fashion (see paragraph 114). The drug in both instances is envisioned to be the same compound (see paragraph 114).
Ji et al. teach chitosan encapsulated gentamicin as an antimicrobial drug delivery vehicle (see abstract; instant claims 1, 15). Here the particles are sized between 150 and 343 nm, depending on the ratio of tripolyphosphate crosslinker to chitosan (see table 1; instant claim 12). In addition, these particles carry a positive charge (see table 1; instant claim 4).
Jonassen et al. teach that the tripolyphosphate employed to crosslink chitosan nanoparticles can be sodium tripolyphosphate (see page 3747 second column and page 3748 first column fourth full paragraph).
Harris et al. teach the inclusion of backing layer on a layered drug delivery device (see paragraphs 5-6 and 47). The backing layer is taught to yield unidirectional delivery of the drugs which increases the local concentration of the drug and improves its absorption (see paragraph 47). The directionality is also taught to avoid undesired absorption of the drug in regions that are not targeted for treatment (see paragraph 47). The backing layer is taught to be selectively permeable such that water ingress still occurs (see paragraphs 48, 56, and 82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Mi et al. to the product of Anderson et al. where the chitosan preparation is converted into a bilayered, freeze dried structure. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement (e.g., biphasic and controlled release of contained pharmaceutical active). It additionally would have been obvious to include gentamicin as the antimicrobial active in both encapsulated and free form throughout the thickness of the structure in light of the teachings of Beck et al. (see instant claim 13). This modification would have been obvious as the simple substitution of one known element for another (e.g., gentamicin for silver sulfadiazine) based upon Shioya et al. and as the application of the same technique to a similar product in order to yield the same improvement (e.g. immediate and long term controlled release of active). Specifically, the particles of Ji et al. would have been obvious to include as the encapsulated form of gentamicin since they were known for controlled release of gentamicin. The use of the sodium salt of tripolyphosphate for crosslinking these particles would have been obvious in light to Jonassen et al. since they have the same utility. Finally, it would have been obvious to apply a backing layer as taught by Harris et al. to the upper chitosan layer so as to provide the unidirectional delivery they detail. This modification also would have been obvious as the application of the same technique to a similar product in order to yield the same improvement.  Therefore claims 1, 4, 10-13, 15, and 17 are obvious over Anderson et al. in view of Mi et al., Shioya et al., Ji et al., Jonassen et al., Beck et al.,  and Harris et al. as evidenced by Hartung et al.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. in view of Mi et al., Shioya et al., Ji et al., Jonassen et al., Beck et al.,  and Harris et al. as evidenced by Hartung et al. as applied to claims 1, 4, 10-13, 15, and 17 above, and further in view of Lee et al. (previously cited).
Anderson et al. in view of Mi et al., Shioya et al., Ji et al., Jonassen et al., Beck et al.,  and Harris et al. as evidenced by Hartung et al. render obvious the limitations of instant claim 1 where gentamicin is present in free form and in chitosan nanoparticles. The size of the nanoparticles are smaller than that instantly claimed; however, the size of the particles is a result effective variable 
Lee et al. teach a porous chitosan scaffold that includes pharmaceutical active containing chitosan microparticles (see abstract). The microparticles are sized at 300 to 1500 nm (see abstract and page 834 first column first full paragraph; instant claim 22). Further, the microparticles are cationic due to the charge carried by chitosan (see page 836 second column; instant claim 4). Lee et al. teach sodium tripolyphosphate as the crosslinker for the chitosan (pure chitosan) microparticles (see page 830 second column second paragraph).
Since the size range for the drug containing chitosan particles in the modified teachings of Anderson et al. and Lee et al. intersect and the parameter is a result effective variable that is open to routine optimization and is absent any indication of criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to size the particles of the modified Anderson et al. structure like those of Lee et al.  Their particle size of 300 to 1500 nm yields a range of average diameters that overlaps with the range instantly claimed, thereby rendering it obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). Therefore claim 22 is obvious over Anderson et al. in view of Mi et al., Shioya et al., Ji et al., Jonassen et al., Beck et al.,  Harris et al., and Lee et al. as evidenced by Hartung et al.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. in view of Mi et al., Shioya et al., Ji et al., Jonassen et al., Beck et al.,  and Harris et al. as evidenced by Hartung et al. as applied to claims 1, 4, 10-13, 15, and 17 above, and further in view of Rosenthal et al. (previously cited).
The modified teachings of Anderson et al. render obvious the limitations of instant claim 1. An analgesic included along with the antimicrobial actives in the chitosan matrix is not explicitly detailed.
Rosenthal et al. detail a wound dressing in which pharmacologically active agents, such as analgesics and antimicrobial agents are envisioned separately and in combination (see abstract and column 3 lines 35-43).  The wound dressing is envisioned as a porous sponge that contains embedded substructures, where one or both of these constituents also include pharmacologically active agents (see column 3 lines 9-26). The substructures are taught to include powder, microspheres, flakes and other shapes (see column 5 lines 4-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a pain killer to the chitosan matrix of Anderson et al. in view of Mi et al., Shioya et al., Ji et al., Jonassen et al., Beck et al.,  and Harris et al. as evidenced by Hartung et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Here Rosenthal et al. point to a similarly structured wound dressing as being envisioned to have a combination of an antimicrobial agent, as the modified Anderson et al. teachings provide, with a pain killer. Therefore claim 23 is obvious over Anderson et al. in view of Mi et al., Shioya et al., Ji et al., Jonassen et al., Beck et al.,  Harris et al., and Rosenthal et al. as evidenced by Hartung et al.


Response to Arguments
Applicant's arguments filed October 5, 2022 have been fully considered, but are unpersuasive. 
The applicant argues that gentamicin is not a chemotherapeutic. There is no limiting definition in the specification that excludes gentamicin from this categorization. In addition, Hartung et al. was cited as an evidentiary reference to demonstrate the categorization of gentamicin as a chemotherapeutic, where they describe it as a chemotherapeutic substance with antibacterial properties. The applicant’s discussion of another reference that does not describe gentamicin as a chemotherapeutic does not negate the teachings of Hartung et al.
The applicant additionally argues that Anderson et al. describe a drug free absorbent. This characterization of Anderson et al. is incorrect. They explicitly teach that their foam material is particularly useful for pharmaceutical and vaccine delivery applications (see paragraph 38). They also detail immobilized therapeutic from within their foam material being released over time  (see paragraph 68). Anderson et al. even claim the foam as comprising a therapeutic agent (see claim 31). Thus the applicant’s description of the teachings of Anderson et al. are in opposition to what Anderson et al actually state.
Further, the applicant argues that the products of Mi et al. and Anderson et al. are different because Mi et al. teach a drug delivery wound dressing while the structure of  Anderson et al. is drug free. As noted in the previous paragraph, the foam of Anderson et al. is not required to be drug free. The Anderson et al. material is repeatedly taught to contain drug and is also taught as a wound dressing. For this reason, the combination of Mi et al. and Anderson et al. is reasonable and they do not have opposite functionalities (absorption vs. release), as the applicant also argues.
The applicant additionally argues that Shioya et al. and Beck et al. are drug free wound dressings and no motivation to combine them with Mi et al. or Anderson et al. was provided. All four references address details of a drug delivering wound dressing and for this reason their teachings would have been obvious to consider in combination.  The applicant is once again incorrect in characterizing the cited prior art teachings as detailing drug free wound dressings, when they explicitly teach the opposite. Contrary to the applicant’s argument, Beck et al. is not completely different from Anderson et al. and Mi et al. because they all teach a material that is envisioned as a wound dressing which contains drug compounds for delivery to its application site. The applicant also argues that Shioya et al. do not teach a bilayered wound dressing, yet the abstract explicitly describes the structure as having a first layer, a second layer, and no required third layer. While the structure can have the intermediate layer that the applicant highlights, it is not a required feature.
The applicant goes on to argue that the improvement of immediate and long term controlled release of active would not be achieved by combining the teachings of Beck et al. and Shioya et al. The rejection does not combine the teachings of these two references with each other in order of meet the claim limitations, but instead relies upon their teachings to provide a beneficial way for a drug in the wound dressing of Anderson et al. to be configured. Moreover, the applicant provides no reason why the application of the concept of including the same drug in encapsulated and unencapsulated form to achieve its immediate and long term controlled release would not work when applied to a drug included in the foam structure of Anderson et al. 


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615